IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                 NOS. WR-87,902-02 & 87,902-03


                         IN RE LEONARD CHARLES HICKS, Relator


                    ON APPLICATION FOR WRITS OF MANDAMUS
                  CAUSE NO. 1373854-A IN THE 262nd DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed a motion to recuse the trial

judge on January 27, 2017 and the judge took no action on that motion.

        Applicant alleges that he timely filed a motion requesting that the trial judge be recused

pursuant to Rule 18a of the Texas Rules of Civil Procedure. See TEX . R. CIV . P. 18a. Pursuant to

Rule 18a of the Texas Rules of Civil Procedure, the judge must “either recuse himself or request the

presiding judge of the administrative judicial district to assign a judge to hear such motion,” once

a prima facie adequate and timely recusal motion has been filed. Id. The trial judge must act on the

motion “[p]rior to [conducting] any further proceedings in the case[.]” Id.
                                                                                                   2

       Respondent, the Judge of the 262nd District Court of Harris County, shall file a response with

this Court by either responding to the motion to recuse filed by Relator (and providing this Court a

courtesy copy of that response), or provide a statement to this Court that no such motion was

properly filed in this cause. In either case, Respondent’s answer shall be submitted within 30 days

of the date of this order. This application for leave to file a writ of mandamus will be held in

abeyance until Respondent has submitted her response.



Filed: April 11, 2018
Do not publish